Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (8453813).  Lai teaches a luggage main body (10+12) comprising a first storage chamber and a rim (14+20) extending around said first storage chamber, a partition board (23) facing toward said first storage chamber of said luggage main body and having a bottom side thereof (note a connection at the bottom side of the partition board in figs. 2 and 5) connected to a bottom side of said luggage main body, an inner zip fastener (22) provided on said rim of said luggage main body and an outer peripheral edge of said partition board to control opening and closing of said first storage chamber of said luggage main body, a luggage cover (24) having a bottom side thereof connected to the said bottom side of said luggage main body so that said luggage cover and said partition board define therebetween a second storage chamber, and an outer zip fastener (15) provided on said rim of said luggage main body and an outer peripheral edge of said luggage cover to control opening and closing of said second storage chamber.  
Regarding claim 3, note the flexible connection member 25.
Regarding claim 4, note that zippers 15 and 22 mate via zipper slides in fig. 5.
Regarding claim 5, note that the lateral board is the back wall of the suitcase and Lai ‘813 teaches a back wall as claimed and this back wall connect to the frame which comprises the peripheral frame of the luggage.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lai ‘813 and further in view of Lai (20140166415).  Lai ‘813 meets all claimed limitations except for the storage pocket on one side thereof that faces toward said luggage cover.  Lai ‘415 teaches that it is known in the art to provide a storage pocket on one side thereof that faces toward said luggage cover 22.  It would have been obvious to one of ordinary skill in the art to provide a storage pocket on one side thereof that faces toward said luggage cover to store the desired content and allowing one to access the content easily and readily.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Badaan (20040188205).  In the alternative, Badaan teaches that it is known in the art to provide lateral board (107) and a frame member (110); the frame member surrounds and connects with a peripheral of the lateral board:
Back panel 104 is affixed to the edge of bottom portion 110 using any technique know in the art, such as by piping. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide lateral board and a frame member and the frame member surrounds and connects with a peripheral of the lateral board as taught by Badaan to provide the desired construction for the luggage structure.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (20140166415) Lai’415 teaches a luggage main body (11+12) comprising a first storage chamber and a rim extending around said first storage chamber, a partition board (21) facing toward said first storage chamber of said luggage main body and having a bottom side thereof (note a connection at the bottom side of the partition board in figs. 2) connected to a bottom side of said .  
Regarding claim 3, note that flexible connection members 15 being disposed between a left /right sides of said partition board and a left/right sides of said luggage cover in fig. 2 and in fig. 3 (not the claim does not require direct attachment to the partition at all).
Regarding claim 5, note that the lateral board is the back wall of the suitcase and Lai ‘415 teaches a back wall as claimed and this back wall connect to the frame which comprises the peripheral frame of the luggage 11+12.

Note that claim 1 is broad and other 102/103 rejections can be made with other cited references including Gerch, Bernbaum (figs 29+30+19), and Bommes (note zippers 44+36). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733